United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-1761WM
                                  _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Alinzo M. Paige,                         *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: April 14, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

       Alinzo M. Paige appeals from the guidelines sentence imposed by the district
court. First, we reject Paige's argument that the district court's two-level enhancement
for possession of a firearm during the course of a drug-trafficking offense is not
supported by sufficient evidence. Second, although Paige's argument that the district
court improperly increased Paige's sentence beyond the applicable guideline range was
not preserved for appellate review, we find no error, plain or otherwise. Finally,



      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
Paige's argument that the district court improperly resentenced Paige on his drug
conviction after his sentence for a drug-related gun conviction was vacated is
foreclosed by the decisions of this court. See Gardiner v. United States, 114 F.3d 734,
735-36 (8th Cir. 1997); United States v. Harrison, 113 F.3d 135, 137-39 (8th Cir.
1997). We thus affirm Paige's sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-